DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Specification
The disclosure is objected to because of the following informalities: PG Pub. para. 79 appears to errantly reference number 26, where exit 56 appears intended.  The applicant is encouraged to review the specification and correct all errors.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, “the second channel surrounds the first channel;” is entirely redundant as the claim already requires this earlier in the claim.
	The recitation, “the gas flowing through the second channel” lacks proper antecedent basis and is conflicting with the recitation of “gas” in the preamble.
	In regard to claim 3, the recitation, “a monolithic structure” is indefinite for inappropriately reintroducing what was already introduced previously.
In regard to claim 5, the recitation, “wherein the first channel includes: a first channel section; and a second channel section disposed on an inside of the first channel section facing the collecting region.” is indefinite since it is not clear which section faces the collecting region.
The applicant is encouraged to review all of the claim language and ensure that the scope is clear.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hingst (US 5299425) in view of Hingst (US 5150579) and Cottereau (US 2021/0148609).
	In regard to claim(s) 1, 3, 8, Hingst teaches an apparatus for liquefying a gas (see whole disclosure, including fig. 3-6), the apparatus comprising: an inlet (opening in 46 or input line therefrom into the heat exchanger, hereafter 46) for a pressurized gas (column 4, line 55-60; column 5, line 55-60) to be introduced into the apparatus; a countercurrent heat exchanger (66) with a first channel (48, 50) supplied with the pressurized gas via the inlet (46) and wherein the pressurized gas flows in a first direction (downward in Fig. 2); an expansion nozzle (52, 116; column 7, line 50-55) into which the first channel (66, 50) opens, such that the pressurized gas flows from the first channel (66, 50) into the expansion nozzle (52, 116), and flows out of the expansion nozzle (52, 116) to form an aerosol (column 8, line 20-25) comprising a gaseous phase (column 8, line 20-25 “gas”) and liquid droplets (column 8, line 20-25, “droplets”); an aerosol breaker (110, 104, 100, 140, 142) separating at least some of the droplets out of the gaseous phase (gas and liquid are separated); a collecting region (at least part of 140, 142) for gathering and collecting droplets dripping off the aerosol breaker (110, 104, 100, 140, 142); a second channel (74, 76) of the countercurrent heat exchanger (66); wherein flow of the gaseous phase out of the expansion nozzle (52, 116) is colder compared to a gas (methane) flowing through the second channel (74, 76) in a second direction (upwards) opposite to the first direction; note in regard to claim 8 that the expansion nozzle (52, 116) opens into a region bounded by the aerosol breaker (100, 104, 110, 140, 142).
Hingst does not appear to teach that the second channel surrounds the first channel and does not teach that the apparatus comprises a monolithic structure fabricated using an additive manufacturing method.
However, Hingst (579) teaches that the second channel (74, 76)(having methane) surrounding the first channel (48, 50) (see Fig. 3) for the purpose of shielding the argon stream from ambient heat leak.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Hingst with the second channel around the first channel for the purpose of reducing the heat leak to the argon fluid and thereby reducing the amount of cooling that argon must be provided with to reach its target operating temperature.
Further, Cottereau teaches that JT coolers can be improved by forming a portion thereof from a monolithic structure (10) fabricated using an additive manufacturing method (para. 11, 54).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Hingst with the structure (10) fabricated as taught by Cottereau for the purpose of making sealing portions of the cooler with less weight and cost (para. 7-9, 56) and simpler to manufacture (para. 23).
In regard to claim 2, Hingst, as modified, teaches most of the claim limitations including that the countercurrent heat exchanger (66) is surrounded by an evacuated insulation jacket (86; column 5, line 1-5 “dewar” surrounding cooler 10).  In addition, it is noted that official notice is further taken that evacuated insulation jackets are well known in the art and therefore, supposing that these teachings of Hingst were not relied upon, it would still have been obvious to a person of ordinary skill in the art to modify Hingst with an evacuated insulation jacket for the purpose of providing a low weight and effective insulation.
In regard to claim 4, Hingst, as modified, teaches the first channel (48, 50) runs in a spiral (see at least portion 50).  
In regard to claim 5, Hingst, as modified, teaches that the first channel (48, 50) includes: a first channel section (50); and a second channel section (48) disposed on an inside of the first channel section (50) facing the collecting region (see that 50 faces inside part of 100, 104, 110, 140, 142).
In regard to claim 6, Hingst, as modified, teaches most of the claim limitations, but does not explicitly teach that the first channel has a length of at least 10 meters.  However, Hingst does teach that the first channel does have a length and is coiled into a spiral.  Therefore, the length of the first channel is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that a longer channel provides a larger heat exchange area for the fluid therein with the cost of greater pressure drop, and vice versa for shorter lengths.  Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide the length to be at least 10 meters long depending on the heat exchange and scale of the liquefaction system at hand.  
In regard to claim 7, Hingst, as modified, teaches that the aerosol breaker (100, 104, 110, 140, 142) comprises a multitude of funnel-shaped layers (layers of 140, 142, 120) arranged one on top of another (see fig. 3); and each funnel-shaped layer (layer of 140, 142, 120) has associated breaker plates (plates 140, 142) spaced apart from one another in circumferential direction of the aerosol breaker (100, 104, 110, 140, 142).
	In regard to claim 10, Hingst, as modified, teaches most of the claim limitations, but does not explicitly state that the apparatus comprises a metal.  However, official notice is taken that it is routine to form the channels from copper for providing high thermal conductivity and easy workability.  Therefore it would have been obvious to a person of ordinary skill in the art to form the channels from copper tubing for the purpose of providing good heat exchange and strong pressure resilient material.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hingst (US 5299425) in view of Hingst (US 5150579) and Cottereau (US 2021/0148609), and further in view of Park (KR 20160031240).
	Hingst, as modified, teaches most of the claim limitations but does not explicitly teach the nozzle as claimed in claim 9.  However, it is well known to form expansion nozzles as claimed.  Park teaches an expansion nozzle (see all figures), the expansion nozzle (nozzle) includes a nozzle channel (channel of whole assembly including channel of 110) bounded by an inner circumferential face (interior surface) of a first nozzle body (110) of the expansion nozzle; and a second nozzle body (120) is disposed within the inner circumferential face (interior face) and is retained and spaced apart from the inner circumferential face (interior surface) by lands (threads, para. 47 “screw coupling”) on the inner circumferential face (interior surface); wherein the inner circumferential face (interior surface) and the second nozzle body (120) bound a nozzle cross section (see cone of “hollow”, Fig. 4-6) narrowing (para. 27) in the flow direction of the gas flowing through the nozzle channel (channel).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the expansion nozzle of Hingst to have the nozzle features of Park for the purpose of providing a spray nozzle that is able to adjust to different pressures and enable optimal injection (para. 51).
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 31, 2022